DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites “the processed product of tea has an average diameter of entire particles of 100-600 micrometer”. Because the claim recites “entire particles”, it is unclear if this limitation means that the entirety of particles present in the processed product of tea have an average diameter of 100-600 micrometer, or if this means that an average diameter based on the entire size of each of the particles is from 100-600 micrometer. The claim has been interpreted as an average diameter based on the entire size of each of the particles is from 100-600 micrometer. 
Regarding claim 10, claim 10 recites “wherein 10wt% or less of fine powder is comprised based on the total particle weight of the processed product of tea”. It is unclear if this means that the processed tea product comprises 10wt% or less of fine powder based on the total particle weight of the processed product of tea. For examination purposes the claim has been interpreted as the processed tea product comprises 10wt% or less of fine powder based on the total particle weight of the processed product of tea.
Regarding claim 15, claim 15 recites “the processed product of tea has an average diameter of entire particles of 100-600 micrometer”. Because the claim recites “entire particles”, it is unclear if this limitation means that the entirety of particles present in the processed product of tea have an average diameter of 100-600 micrometer, or if this means that an average diameter based on the entire size of each of the particles is from 100-600 micrometer. The claim has been interpreted as an average diameter based on the entire size of each of the particles is from 100-600 micrometer. 
Claims 11-14, 16-18 are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract).
Regarding claim 1, Ueda discloses a processed product of tea in the form of particles, comprising tea powder and collagen powder and not comprising a binder (method of manufacturing foodstuff composition, which involves mixing powder form of collagen to ground materials of green tea) (Derwent Abstract) (Espacenet Translation, [0014], [0016]).
Regarding claim 3, Ueda discloses that the tea is tea leaf, unfermented tea and is green tea (Espacenet Translation, [0014]).
Regarding claim 8, Ueda discloses that the processed tea product is a powder or a granule (Espacenet Translation [0020])
Regarding claim 9, Ueda discloses that the processed product of tea does not comprise a sweetener (Derwent Abstract) (Espacenet Translation, [0014], [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Roselius GB 1301770.
Regarding claim 2, claim 2 differs from Ueda in the recitation that the tea powder and collagen powder have the form of tea collagen complex particles by adhering to each other.
Roselius discloses that granular aggregates can be preferable to products in powder form on account of their better handling properties, fluidity and wetting properties (Pg. 1, right col. lines 48-53). Roselius discloses aggregating a mixture of multiple ingredients such as powdered tea and additives (Pg. 2, left col. lines 4-14) to form granular aggregates (Pg. 1, left col. lines 9-13). The aggregates formed are necessarily tea and additive complex particles adhering to each other. Roselius discloses that the products of the invention have better wetting properties than powdery substances and can therefore be dissolved faster and more thoroughly (Pg. 2, right col. lines 74-79). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the tea powder and collagen powder have the form of tea collagen complex particles by adhering to each other as suggested by Roselius since Roselius teaches that granular aggregates are preferable to products in their powder form on account of their better handling properties, fluidity and wetting properties. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Byun KR 20080090808 (Google Patents Translation).
Regarding claim 4, claim 4 differs from Ueda in the recitation that the collagen powder is comprised in an amount of 15wt% or more based on the total weight of the processed product of tea.  
Byun discloses providing collagen in a health food composition in an amount of 25wt% in order to obtain desired dietary supplement amount (Abstract, Pg. 4, lines 11-12). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the collagen powder is comprised in an amount of 25wt% as taught by Byun in order to provide the collagen in a desired amount for dietary supplementation. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Chun KR 2006061784 A (Derwent Abstract).
Regarding claim 5, claim 5 differs from Ueda in the recitation that the tea powder and the collagen powder are comprised at a weight ratio of 1-5: 5-1.
Chun discloses a processed tea product comprising tea and collagen and discloses that the tea and the collagen are comprised at a weight ratio of 5:1 (40wt% tea: 8wt% collagen = 5 parts tea: 1 part collagen). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the tea powder and collagen powder are comprised at a weight ratio of 5:1 as taught by Chun since Chun shows this is a suitable ratio of tea to collagen for forming a processed tea product. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
  	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Beeson et al. US 6,287,616.
Regarding claim 7, claim 7 differs from Ueda in the recitation that the processed product of tea specifically exhibits a wetting time of 60 seconds or shorter when contacted with water, wherein the wetting time is the time required for 2 g of the processed product of tea place on the water surface to sink entirely below the water surface.
Beeson discloses that wetting time of particles depends on the particle size (col. 6, Example 2, Table). Absent compelling evidence of criticality, it would have been obvious to one of ordinary skill in the art to adjust the size of the particles of the processed tea product through routine experimentation to obtain a desired wetting time, including to a wetting time as instantly claimed (MPEP 2144.05.II).

Claims 6, 10, 12, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Sato JP 2019129717 (Google Patents Translation).
Regarding claim 6, claim 6 differs from Ueda in the recitation that the processed product of tea has an average diameter of entire particles of 100-600 micrometer.
Sato discloses mixing powdered tea having an average particle size of 100 micrometers (powdered tea A) with powdered tea having an average particle size of 7-15 micrometers (powdered tea B) (Abstract, Pg. 3, lines 29-32), where the ratio of tea A to tea B is 9:1. Since Sato teaches the ratio of tea A to tea B is 9:1, Sato discloses powdered tea A present in an amount of 90% and powdered tea B present in amount of 10%. Sato discloses the purpose is to provide improved dispersibility and flavor (Pg. 2, Description, lines 1-2). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the processed product of tea has an average diameter of entire particles of 100 micrometer as taught by Sato in order to improve the dispersibility and flavor of the composition of Ueda.
Regarding claim 10, Ueda discloses a processed product of tea in the form of particles, comprising tea powder and collagen powder (method of manufacturing foodstuff composition, which involves mixing powder form of collagen to ground materials of green tea) (Derwent Abstract) (Espacenet Translation, [0014], [0016], [0017], [0020]).
Claim 10 differs from Ueda in the recitation that 10% or less of fine powder is comprised based on the total particle weight of the processed product of tea and wherein the fine powder has a particle diameter of 75 micrometers or smaller.
Sato discloses mixing powdered tea having an average particle size of 100 micrometers (powdered tea A) with powdered tea having an average particle size of 7-15 micrometers (powdered tea B) (Abstract, Pg. 3, lines 29-32), where the ratio of tea A to tea B is 9:1. Since Sato teaches the ratio of tea A to tea B is 9:1, Sato discloses powdered tea A present in an amount of 90% and powdered tea B present in amount of 10%. Sato discloses the purpose is to provide improved dispersibility and flavor (Pg. 2, Description, lines 1-2). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the processed product of tea comprises 10% of fine powder based on the total particle weight of the processed product of tea and wherein the fine powder has a particle diameter of 75 micrometers or smaller as taught by Sato in order to improve the dispersibility and flavor of the composition of Ueda.
Regarding claim 12, Ueda in view of Sato discloses that the tea is tea leaf, unfermented tea and is green tea (‘350, Espacenet Translation, [0014]).
Regarding claim 15, as discussed above, Sato discloses mixing powdered tea having an average particle size of 100 micrometers (powdered tea A) with powdered tea having an average particle size of 7-15 micrometers (powdered tea B) (‘717, Abstract, Pg. 3, lines 29-32), where the ratio of tea A to tea B is 9:1. Since Sato teaches the ratio of tea A to tea B is 9:1, Sato discloses powdered tea A with average particle size of 100 micrometers present in an amount of 90% and powdered tea B with an average particles size of 7-15 micrometers present in amount of 10%. Sato discloses the purpose is to provide improved dispersibility and flavor (‘717, Pg. 2, Description, lines 1-2). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the processed product of tea has an average diameter of entire particles of 100 micrometers, since Sato shows the use of tea particles having an average particle size of 100 micrometers in a tea composition provides improved dispersibility. 
Regarding claim 17, Ueda in view of Sato discloses that the processed tea product is a powder or a granule (‘350, Espacenet Translation [0020])
Regarding claim 18, Ueda in view of Sato discloses that the processed product of tea does not comprise a sweetener (Derwent Abstract) (‘350, Espacenet Translation, [0014], [0016]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Sato JP 2019129717 (Google Patents Translation) in view of Roselius GB 1301770.
Regarding claim 11, claim 11 differs from Ueda in view of Sato in the recitation that the tea powder and collagen powder have the form of tea collagen complex particles by adhering to each other.
Roselius discloses that granular aggregates can be preferable to products in powder form on account of their better handling properties, fluidity and wetting properties (Pg. 1, right col. lines 48-53) and discloses aggregating a mixture of multiple ingredients such as powdered tea and additives (Pg. 2, left col. lines 4-14) to form granular aggregates (Pg. 1, left col. lines 9-13). The aggregates formed are necessarily tea and additive complex particles adhering to each other. Roselius discloses that the products of the invention have better wetting properties than powdery substances and can therefore be dissolved faster and more thoroughly (Pg. 2, right col. lines 74-79). It would have been obvious to one of ordinary skill in the art to modify Ueda in view of Sato such that the tea powder and collagen powder have the form of tea collagen complex particles by adhering to each other as suggested by Roselius since Roselius teaches that granular aggregates are preferable to products in their powder form on account of their better handling properties, fluidity and wetting properties. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Sato JP 2019129717 (Google Patents Translation) in view of Byun KR 20080090808 (Google Patents Translation).
Regarding claim 13, claim 13 differs from Ueda in view of Sato in the recitation that the collagen powder is comprised in an amount of 15wt% or more based on the total weight of the processed product of tea.  
Byun discloses providing collagen in a health food composition in an amount of 25wt% in order to obtain desired dietary supplement amount (Abstract, Pg. 4, lines 11-12). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the collagen powder is comprised in an amount of 25wt% as taught by Byun in order to provide the collagen in a desired amount for dietary supplementation.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Sato JP 2019129717 (Google Patents Translation) in view of Chun KR 2006061784 A (Derwent Abstract).
Regarding claim 14, claim 14 differs from Ueda in view of Sato in the recitation that the tea powder and the collagen powder are comprised at a weight ratio of 1-5: 5-1.
Chun discloses a processed tea product comprising tea and collagen and discloses that the tea and the collagen are comprised at a weight ratio of 5:1 (40wt% tea: 8wt% collagen = 5 parts tea: 1 part collagen). It would have been obvious to one of ordinary skill in the art to modify Ueda such that the tea powder and collagen powder are comprised at a weight ratio of 5:1 as taught by Chun since Chun shows this is a suitable ratio of tea to collagen for forming a processed tea product. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 2006288350 (Espacenet Translation and Derwent Abstract) in view of Sato JP 2019129717 (Google Patents Translation) in view of Beeson et al. US 6,287,616.
Regarding claim 16, claim 16 differs from Ueda in view of Sato in the recitation that the processed product of tea specifically exhibits a wetting time of 60 seconds or shorter when contacted with water, wherein the wetting time is the time required for 2 g of the processed product of tea place on the water surface to sink entirely below the water surface.
Beeson discloses that wetting time of particles depends on the particle size (col. 6, Example 2, Table). Absent compelling evidence of criticality, it would have been obvious to one of ordinary skill in the art to adjust the size of the particles of the processed tea product through routine experimentation to obtain a desired wetting time, including to a wetting time as instantly claimed (MPEP 2144.05.II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792